Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1757 Page 1 of 13




  MAUREEN MCOWEN
  JONATHAN REISCHL
  TRACY L. HILMER
  ALICIA FERRARA
  (202) 435-9553
  maureen.mcowen@cfpb.gov
  jonathan.reischl@cfpb.gov
  tracy.hilmer@cfpb.gov
  alicia.ferrara@cfpb.gov
  1700 G Street, NW
  Washington, DC 20552

  Attorneys for Plaintiff Bureau of
  Consumer Financial Protection



                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH


BUREAU OF CONSUMER FINANCIAL
PROTECTION,                                  Case No. 2:19-cv-00298-BSJ

     Plaintiff,                              (REDACTED VERSION)
                   v.
PROGREXION MARKETING, INC., et al,

     Defendants.




            PLAINTIFF’S MOTION TO COMPEL
  DEFENDANTS TO PRODUCE CLAWED-BACK DOCUMENTS AND
        UNREDACTED SAMPLE OF CALL RECORDINGS
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1758 Page 2 of 13




         Defendants have improperly invoked the attorney-client privilege to

 claw-back ten documents and withhold call recordings requested by the

 Bureau. Under Federal Rule 26(b)(5)(B), the Bureau presents the clawed-back

 documents to the Court under seal for a determination of the claim. 1 The

 Court should review the claw-backed items, overrule Defendants’ privilege

 objections, and order production of the withheld calls.

                                   Background

         The Progrexion Defendants (“Progrexion”) employ sales agents to

 telemarket credit repair services to consumers on behalf of John C. Heath,

 Attorney at Law, PC. (“Heath”). Progrexion leases the Lexington Law

 tradename to Heath. Progrexion records and retains the initial sales and case

 setup calls. Under its agreement with Heath, Progrexion also records and

 retains calls made by consumers to complain about or cancel their credit

 repair Lexington Law enrollment. The Bureau has served Progrexion with

 discovery requests for these recordings.

         On August 14, 2020, Progrexion clawed back one email and nine call




 1
     Exhibit 1 (submitted in camera).


                                        1
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1759 Page 3 of 13




 recordings, and their duplicates, on grounds of attorney-client privilege. 2

 Consistent with Federal Rule of Civil Procedure 26(b)(5)(A), the Bureau

 promptly sequestered the documents and requested additional information to

 assess the privilege claim.

        Progrexion provided a second privilege log with some additional

 information, but for eight of nine calls, still failed to identify the call

 participants or their relationship (if any) to an attorney or law firm. 3 For the

 clawed-back email, Progrexion refuses to explain what purported “legal

 services and investigation of allegations” are involved. The subject line is

 “Affiliate/Marketing Concern” and the sender and recipient are Progrexion

 compliance personnel, not legal staff at John C. Heath, Attorney-at-Law

 (Heath).

        Separately, the parties compromised on a sample of call recordings to

 satisfy the Bureau’s various call recording discovery requests. Despite

 agreeing on the sampling size and methodology, Defendants insist that the


 2
   Exhibit 3. Exhibit 1 contains only the non-duplicate call recordings, as
 shown on Exhibit 4. The Bureau later identified two additional email chains,
 PGX0029897 and PGX0029904, as likely duplicates of PGX0029893. See
 Exhibit 5. These two documents are included on the disk submitted in
 camera (Exhibit 1), and the Bureau requests that the Court overrule
 Defendants’ privilege objection as to those items as well.
 3
   Exhibit 2.

                                           2
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1760 Page 4 of 13




 call recordings are privileged and that either Lexington Law consumers must

 provide a privilege waiver prior to production or that all statements by

 Lexington Law consumers must be redacted. However, the recordings the

 Bureau’s narrowed requests seek are non-privileged for the same reasons as

 the clawed-back items.

       The clawed-back materials and the call recordings appear fall into two

 categories – sales calls and consumer complaints – and neither in this case are

 protected by the attorney-client privilege. The Bureau accordingly requests

 that the Court overrule Defendants’ privilege objections and order production

 of the agreed-upon recordings within 21 days of the Bureau’s identification of

 the samples.

                                   Argument

       The attorney-client privilege “protects confidential communications by

 a client to an attorney made in order to obtain legal assistance from the

 attorney in his capacity as a legal advisor.” In re Grand Jury Proceedings,

 616 F.3d 1172, 1182 (10th Cir. 2010) (punctuation omitted). “[A] critical

 component of the privilege is whether the communication between the client

 and the attorney is made in confidence of the relationship and under

 circumstances from which it may reasonably be assumed that the


                                        3
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1761 Page 5 of 13




 communication will remain in confidence.” In re Qwest Commcn’s Int’l, Inc.,

 450 F.3d 1179, 1185 (10th Cir. 2006) (citation omitted). Further, “[t]he

 privilege does not apply where the legal advice is merely incidental to

 business advice.” New Jersey v. Sprint Corp., 258 F.R.D. 421, 444 (D. Kan.

 2009). Lexington Law’s sales pitches clearly are not privileged, nor are the

 statements made by complaining customers or non-attorneys attempting to

 retain complaining customers. Ad Astra Recovery Servs. v. John C. Heath,

 No. 18-1145-JWB, 2019 WL 1753958 (D. Kan. Apr. 19, 2019); id., 2019 WL

 5864785 (D. Kan. Nov. 8, 2019).

          A.    Defendants’ Marketing Calls Are Not Privileged

          Progrexion’s clawed-back and withheld marketing calls are not

 privileged for three reasons. First, the calls do not involve an attorney or

 attorney-supervised legal worker. Rather, they involve Progrexion

 Teleservices sales agents who are neither part of, nor supervised by, the law

 firm. Indeed, seeking to “minimize legal risk,” Progrexion instructed its sales

 staff, who both enroll customers and perform their “case setup,” to cease

 describing themselves to consumers as “paralegals” and instead use the term

 “credit consultant.”4


 4
     Exhibits 6, 7.

                                         4
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1762 Page 6 of 13




       Second, the marketing calls do not substantively relate to legal advice.

 Notably, the Lexington Law engagement agreement nowhere describes any

 “legal services” the company provides to consumers; its only reference to

 legal services is the statement that it “does not include pre-litigation or

 litigation services.”5 Progrexion utilizes virtually the same engagement

 agreement, scripts, and sales agent training materials for Lexington Law as it

 does for its other brand, CreditRepair.com, 6 which it admits does not provide

 legal services.7 Agents assigned to both brands are told “Everything is a sale”

 and to avoid giving legal advice to consumers.8 Indeed, seeking to avoid

 sanctions for the unauthorized practice of law, Lexington Law conceded to

 the South Carolina Supreme Court in 2009 that “the providing of credit

 counseling services does not constitute the practice of law.” Lexington Law

 Firm v. S.C. Dep’t of Consumer Affairs, 382 S.C. 580, 588, 677 S.E.2d 591,

 595 (2009). Since Lexington Law’s credit repair services are not legal


 5
   Exhibit 8, at LEX-StageIII-0001088.
 6
   Compare Exhibit 9 (CreditRepair.com script) with, e.g., Exhibit 10
 (Lexington Law script); and compare Exhibit 11 (CreditRepair.com sales
 agent training material) with, e.g., Exhibit 12 (Lexington Law sales agent
 training material).
 7
   Progrexion Defendants’ Answer, ECF 65, at 4.
 8
   Compare Exhibit 13, at 23, 24 (CreditRepair.com “Game Plan” training)
 with Exhibit 14, at 25, 26 (Lexington Law “Case Setup” training).


                                         5
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1763 Page 7 of 13




 services, the sales calls pitching those services certainly are not privileged.

 Defendants appear to concede this fact by proposing to provide the sales

 agents’ side of the clawed-back calls. 9

          Even if some aspect of the services were legal services, another district

 court in this Circuit has rejected Defendants’ claim that Lexington Law’s

 credit repair-related telephone communications with customers are privileged.

 Reviewing Lexington Law’s privilege claim over its post-enrollment

 customer communications, the District Court for the District of Kansas

 concluded that the “essentially automated process by which information the

 consumer provided in the [Lexington Law] web portal somehow auto-

 generated a credit dispute letter” did not involve the exercise of legal

 judgment; consequently, the communications between Lexington Law and

 consumers were non-privileged and discoverable, unless an actual attorney

 was involved in providing legal advice. Ad Astra, 2019 WL 1753958, *3.

          Third, there is no evidence that consumers reasonably expected that the

 sales calls were confidential communications to obtain legal advice. For

 instance, when consumers were transferred to Progrexion from a marketing

 affiliate, they were not told that they would be speaking to attorneys or legal


 9
     Exhibit 15, at 1.

                                            6
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1764 Page 8 of 13




 professionals. Rather, Progrexion instructed its hotswap partners to tell

 consumers that they were being transferred to a partner for “credit

 consultations” with a “credit consultant.”10 Consumers were routinely

 informed that the calls were recorded for training purposes and recorded calls

 were routinely shared with—and sometimes joined and recorded by—others,

 including hotswap partners.11

       Despite the evidence that Defendants do not treat the marketing calls as

 privileged in the ordinary course of business, Defendants now propose to

 redact the consumers’ side of the calls, asserting that consumers expected

 confidentiality for their personal and financial information conveyed to

 Progrexion’s sales agents.12 That type of sensitive personal information (e.g.,

 Social Security numbers and credit scores) is not the sort of “client

 confidence” that is protected by the attorney-client privilege. Rather, it is

 factual information that is routinely shared with banks and other non-legal

 service providers, including CreditRepair.com. Facts are not privileged, and



 10
    See, e.g., Exhibit 16, at 6; Exhibit 17.
 11
    E.g., Exhibit 18 (Dec. 15, 2017 email from a Progrexion affiliate manager
 to hotswap partner Ascent Mortgage, attaching call recordings that
 Defendants have withheld in this litigation as privileged).
 12
    Exhibit 15, at 1.


                                         7
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1765 Page 9 of 13




 “[w]hen an attorney is merely acting as a conduit for information, the

 privilege does not apply.” Burton v. R.J. Reynolds Tobacco Co., Inc., 170

 F.R.D. 481, 485 (D. Kan. 1997). The unredacted calls should be produced to

 the Bureau, subject to the Court’s Modified Protective Order. 13

          B.    Clawed Back Emails PGX0029893, PGX0029897, and
                PGX0029904 Are Not Privileged

          PGX0029893, PGX0029897, and PGX0029904 were improperly

 clawed back. Defendants’ privilege logs fail to demonstrate that these emails

 between non-attorney Progrexion and Heath employees, with the subject line

 “Affiliate/Marketing Concern,” contain any “confidential communications by

 a client to an attorney made in order to obtain legal assistance from the

 attorney in his capacity as a legal advisor.” In re Grand Jury Proceedings,

 616 F.3d at 1182. “For a communication between non-attorney employees to

 be held privileged, it must be ‘apparent that the communication from one

 employee to another was for the purpose of the second employee transmitting

 the information to counsel for advice’ or the document itself must ‘reflect the

 requests and directions of counsel.’” Adams v. Gateway, Inc., 2:02-CV-106

 TS, 2003 WL 23787856, at *11 (D. Utah Dec. 30, 2003). Even where the



 13
      ECF 72 ¶ 2(f).

                                        8
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1766 Page 10 of 13




  communication is between a client and an attorney, privilege applies only if

  “the document itself (a) shows that the communication was for the purpose of

  transmitting information to counsel for advice or (b) reveals the requests and

  directions of counsel.” Id. Defendants have not made that showing.

        The clawed-back emails involve discussions between a Lexington Law

  call-center employee, referred to as a paralegal, and Progrexion employees




              These emails are purely business communications. The Court

  should review the emails in camera, and upon seeing their nature – pure

  business communications – should order their production.

        C.     The Complaint/Cancellation Calls at Issue Are Not
               Privileged

        Defendants also have not shown that the clawed-back and withheld

  complaint/cancellation calls meet the elements of attorney-client privilege.

  The agreed sample consists of fifty complaint/cancellation calls coded by

  Defendants in the following categories:

                                         9
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1767 Page 11 of 13




       •   Client did not know they were signing-up by provid [sic];
       •   Concord service was misrepresented;
       •   Feels we are a scam;
       •   Lexington service was misrepresented;
       •   Marketing;
       •   Promise or guarantee was made or implied;
       •   Signed up in Error;
       •   Was Signed Up Fraudulently;
       •   Fraudulent Signup; and
       •   Salesman Misrepresented Product.

  Unredacted copies of these complaints are vital to this case, as they show

  Defendants’ knowledge of the pattern of telemarketing misconduct. And the

  categories assigned to the consumers’ complaints demonstrate the consumers

  were not seeking any legal advice from Lexington Law. Customers who

  called to cancel were not counseled by attorneys; they were subjected to a

  renewed telemarketing effort by call center agents trained to keep the

  customer enrolled or sell them a different subscription and instructed never to

  give legal advice.14 Indeed, Lexington Law’s policy is not to record

  conversations between customers and actual attorneys. 15 Thus, the complaint/

  cancellation calls also fail to meet the requirements for attorney-client

  privilege set out in the governing caselaw. See Adams, 2003 WL 23787856,



   Exhibit 19 (Lexington Law training material excerpts).
  14

   Exhibit 20 (Mar. 16, 2015 Lexington Law Response to Civil Investigative
  15

  Demand Document Request Nos. 14 and 15).

                                          10
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1768 Page 12 of 13




  at *11. They should be produced without redactions or further delay.

                                   Conclusion

        This Court should overrule Defendants’ unfounded privilege claims

  and order production of the clawed-back documents and the agreed sample of

  recorded calls within 21 days of the Bureau’s identification of the samples.



  Dated: October 21, 2020                    Respectfully submitted,

                                             /s/ Tracy L. Hilmer
                                             MAUREEN MCOWEN
                                             JONATHAN REISCHL
                                             TRACY L. HILMER
                                             ALICIA FERRARA
                                             Enforcement Attorneys
                                             Bureau of Consumer Financial
                                             Protection
                                             1700 G Street, NW
                                             Washington, DC 20552
                                             Telephone: (202) 435-9553
                                             maureen.mcowen@cfpb.gov
                                             jonathan.reischl@cfpb.gov
                                             tracy.hilmer@cfpb.gov
                                             alicia.ferrara@cfpb.gov


                                             Attorneys for Plaintiff Bureau of
                                             Consumer Financial Protection




                                        11
Case 2:19-cv-00298-BSJ Document 98 Filed 10/21/20 PageID.1769 Page 13 of 13




                    DUCivR 37-1(a)(4) CERTIFICATION
         Plaintiff Bureau of Consumer Financial Protection certifies that it has
  made reasonable efforts to reach agreement with Defendants on the disputed
  matters by meeting and conferring via telephone with counsel for Defendants
  on the following dates, in which the below-named attorneys for each party
  participated:
      Date          Plaintiff’s Counsel             Defendants’ Counsel
   8/21/20      Maureen McOwen, Tracy           Kyle Tayman, William
                Hilmer                          Harrington, Christina
                                                Hennecken
   9/17/20      Maureen McOwen, Jonathan        Kyle Tayman, William
                Reischl, Tracy Hilmer           Harrington, Christina
                                                Hennecken
   10/8/20      Maureen McOwen, Jonathan        Kyle Tayman, William
                Reischl, Tracy Hilmer,          Harrington, Christina
                Alicia Ferrara                  Hennecken

                                  /s/ Tracy L. Hilmer
                                  Tracy L. Hilmer
                                  Enforcement Attorney
                                  Bureau of Consumer Financial Protection


          CERTIFICATE OF SERVICE OF SEALED MATERIAL

         I hereby certify that on October 21, 2020, I caused unredacted copies of
  Plaintiff’s sealed Motion and Exhibits 6-14 and 16-20 to be served by secure
  electronic mail to counsel of record for all Defendants.


                                  /s/ Tracy L. Hilmer
                                  Tracy L. Hilmer
                                  Enforcement Attorney
                                  Bureau of Consumer Financial Protection


                                        12
